Citation Nr: 0732516	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In June 2006 the case was remanded for additional development 
of the record.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

An eye disability was not manifest in service and is 
unrelated to the veteran's service.


CONCLUSION OF LAW

A bilateral eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
December 1998, prior to the enactment of the VCAA.  

A September 2001 letter explained the VCAA.  It told the 
veteran that VA would make reasonable efforts to assist him 
in obtaining the evidence necessary to support his claim, to 
include medical and employment records, or records from other 
federal agencies.  The letter discussed the evidence and 
information necessary to substantiate a claim for service 
connection.  The veteran was asked to provide confirmation of 
his current address, authorization to obtain his Social 
Security records, and any pertinent outstanding private 
medical records.  He was told what VA had done to help with 
his claim.

A March 2002 letter told the veteran that his Social Security 
medical reports had been requested but not received.  He was 
asked to submit any copies in his possession.

A December 2002 letter described the development undertaken 
by the RO and asked for additional information from the 
veteran.  

In May 2003 the veteran was asked to provide a release so 
that records could be obtained from California Men's Colony.

A July 2003 letter asked the veteran for assistance in 
obtaining records from the Ventura County Jail.

In July 2004 the veteran was requested to complete a new 
release for records from the California Department of Social 
Services because one that he had completed previously was no 
longer valid.  A January 2006 letter explained that VA had 
been unable to obtain medical records from the Department of 
Social Services because the veteran had not returned a proper 
release.  

Letters dated in March 2006, June 2007, and July 2007 
described the manner in which VA establishes disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA has attempted to obtain 
records from the California Department of Social Services, 
but the veteran has not provided a current and valid release.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Analysis

Initially, the Board observes that the veteran has not 
contended that his claimed bilateral eye disability was 
incurred in combat.  Thus, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records indicate that in 
January 1958 he complained of pain behind his left eye.  
Physical examination of his eyes and nose was negative.  The 
impression was headache.  On discharge examination in April 
1958, the veteran endorsed eye trouble.  In the physician's 
summary and elaboration of pertinent data, the examiner noted 
occipital tension headaches.  Physical examination of the 
eyes was normal.  Distant vision was 20/20 bilaterally.

Private treatment records show an impression of ocular 
hypertension in March 1980.  In February 1984 the veteran's 
visual fields were normal but ocular tension was elevated.  
An August 1984 treatment record shows normal fisual fields 
and excellent ocular tension.  A diagnosis of open angle 
glaucoma is noted in a December 1988 reatment record.  
Medication was prescribed.




Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that service connection for a 
back disability is not warranted.  In this regard, the Board 
observes that the veteran had one instance of treatment for 
back pain in July 1970, but that on discharge examination in 
December 1970, his spine was noted to be normal and no 
defects were found.  The VA treatment records reflect minimal 
degenerative changes of the lumbar spine.  However, there is 
no medical evidence of record showing that the veteran's 
claimed back disability is due to in-service disease or 
injury or that there is otherwise any relationship to 
service.  In fact, the veteran's first complaint of back pain 
dates to a VA examination conducted in August 1987, during 
which no defects of his spine were noted.  

The Board notes that the veteran was given an opportunity, 
during the pendency of this claim, to submit evidence to 
support it, and that there is no competent medical evidence 
of record indicating that his back disability is due to in-
service disease or injury.  

The Board has considered the veteran's allegations that his 
back disability is due to the incident reported in service.  
However, he is a layperson, and his opinion on this matter, 
which requires medical expertise, is not competent.  In this 
regard, the Board notes that the veteran, as a layperson, is 
not competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is competent to report that he 
received an injury to his back during service.  However, 
there is no competent evidence that any current back 
disability has any relationship to incidents in service.  
More specifically, no medical provider has attributed the 
back disability to any disease or injury at all.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the claimed 
disability and service.  The veteran's assertions of a link 
are not persuasive.  Further, the Board is presented with 
normal records at service discharge and a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within many years of separation.  The Board finds 
the negative and silent record to be far more probative than 
the veteran's remote, unsupported assertions.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the veteran's 
claim of entitlement to service connection must be denied.



ORDER





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


